DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Acknowledgement is made of applicant’s Request for Continued Examination filed 22 October 2020.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 9 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. JP 2017-074939 (“Takeuchi”) in view of Aranzulla et al. U.S. 2019/0351862 (“Aranzulla”) and Takeshita et al. U.S. 2016/0200281 (“Takeshita”).  Takeuchi discloses an airbag device (abstract, fig. 23) for a passenger seat (abstract), , comprising: 

Takeuchi does not install the recessed portion tether (50) to link each of the recessed portions to the front end side of the airbag.  Aranzulla teaches a recessed portion tether (30) which links a tip end side of a recess of each of the restriction recessed portions [0019] and the front end side of the airbag, to the inside thereof.  One of ordinary skill in the art at the time the invention was filed would find modifying Takeuchi such that it comprised using tethers in view of the teachings of Aranzulla obvious so as alternative method with predictable results to create the bulges and indentations in the shape of the 
In reference to claims 5, 7, and 9 – 11, Takeuchi in view of Aranzulla further discloses on the inside of the airbag, a front-and-rear tether (as modified by Aranzulla) wherein the front-and-rear tether is configured by linking a front side part that extends from the front end side of the airbag and a rear side part that extends from the frontal collision restriction surface side to each other, and wherein front ends of each of the recessed portion tethers are jointly sewn at a sewing part between the front side part and the rear side part, and are linked to the front end side of the airbag via the front side part (Aranzulla [0058]); wherein, in the protrusion inflation portion, a protrusion amount from the main body inflation portion when the inflation is completed in a remote side protrusion inflation portion disposed .

Response to Arguments





Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the same reference elements.  Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive.  Applicant argues that the airbag of Aranzulla discloses three of front-rear tethers, but the claim calls for one.  The Office disagrees. The citation for “comprising” does not exclude other tethers to be present in the invention.  The middle tether 30 divides the airbag regions to a driver side part and the remote side part, having the driver side part greater in width in the left-right direction than the remote side part.  Additionally, the claim recites for a recessed portion tether at each of the restriction recessed portions, in which the corresponding tethers meet that limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/               Primary Examiner, Art Unit 3616